DETAILED ACTION
The following is a Notice of Allowability in response to the Examiner’s Amendment per telephonic interviews with Joe Muncy (Reg. No. 32,334) and Kentaro Higuchi (Technical Advisor) on 13 December 2021, 15 December 2021, 16 December 2022 and 22 December 2021.  Claim 1 has been amended.  Claims 4 and 5 were previously cancelled.  Claims 1-3 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 16 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 16/776,933 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Joe Muncy (Reg. No. 32,334) and Kentaro Higuchi (Technical Advisor) on 22 December 2021.

The application has been amended as follows: 

Claims
1. (Currently Amended A method of a multi-input multi-output (MIMO) different-factor full-form model-free control, executed on a hardware platform for controlling a controlled plant being 
for said MIMO system, calculating 
    PNG
    media_image1.png
    24
    37
    media_image1.png
    Greyscale
a control input vector             
                u
                (
                k
                )
                =
                [
                
                    
                        u
                    
                    
                        1
                    
                
                (
                k
                )
                ,
                ⋯
                ,
                
                    
                        u
                    
                    
                        m
                    
                
                (
                k
                )
                
                    
                        ]
                    
                    
                        T
                    
                
            
         at time k, wherein a i--th control input 
    PNG
    media_image2.png
    24
    37
    media_image2.png
    Greyscale
 in said control input vector             
                u
                (
                k
                )
                =
                [
                
                    
                        u
                    
                    
                        1
                    
                
                (
                k
                )
                ,
                ⋯
                ,
                
                    
                        u
                    
                    
                        m
                    
                
                (
                k
                )
                
                    
                        ]
                    
                    
                        T
                    
                
            
         is calculated as follows:
under a condition that a control input length constant of linearization Lu > 1,

    PNG
    media_image3.png
    165
    527
    media_image3.png
    Greyscale

under a condition that a control input length constant of linearization Lu = 1,

    PNG
    media_image4.png
    83
    527
    media_image4.png
    Greyscale

where k is a positive integer; m is a total number of control inputs in said MIMO system, m is a positive integer greater than 1; n is a total number of system outputs in said MIMO system, n is a positive integer; i denotes [[the]] a i-th of [[a]] the total number of control inputs in said MIMO system, i is a positive integer, 
    PNG
    media_image5.png
    19
    57
    media_image5.png
    Greyscale
; j denotes a j-th of the total number of system outputs in said MIMO system, j is a positive integer, 
    PNG
    media_image6.png
    21
    57
    media_image6.png
    Greyscale
; 
    PNG
    media_image7.png
    24
    37
    media_image7.png
    Greyscale
 is [[a]] the i-th control input at time k; 
    PNG
    media_image8.png
    24
    175
    media_image8.png
    Greyscale
, iu is a positive integer; 
    PNG
    media_image9.png
    25
    37
    media_image9.png
    Greyscale
 is a j-th error at time k, and j-th element in [[the]] error vector 
    PNG
    media_image10.png
    29
    155
    media_image10.png
    Greyscale
; 
    PNG
    media_image11.png
    25
    184
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    25
    44
    media_image12.png
    Greyscale
 is a jy-th actual system output at time k, jy is a positive integer; 
    PNG
    media_image13.png
    21
    37
    media_image13.png
    Greyscale
 is an estimated value of pseudo partitioned Jacobian matrix for said MIMO system at time k, 
    PNG
    media_image14.png
    25
    45
    media_image14.png
    Greyscale
 is a p-th block of 
    PNG
    media_image13.png
    21
    37
    media_image13.png
    Greyscale
, 
    PNG
    media_image15.png
    25
    53
    media_image15.png
    Greyscale
 is [[the]]  a j-th row and [[the]]  a i-th column of matrix 
    PNG
    media_image14.png
    25
    45
    media_image14.png
    Greyscale
, 
    PNG
    media_image16.png
    29
    68
    media_image16.png
    Greyscale
 is a 2-norm of matrix 
    PNG
    media_image17.png
    25
    59
    media_image17.png
    Greyscale
; p is a positive integer, 
    PNG
    media_image18.png
    21
    101
    media_image18.png
    Greyscale
; 
    PNG
    media_image19.png
    24
    16
    media_image19.png
    Greyscale
 is a penalty factor for the i-th control input; 
    PNG
    media_image20.png
    25
    27
    media_image20.png
    Greyscale
 is a p-th step-size factor for the i-th control input; Ly is a control output length constant of linearization Ly is a positive integer; Lu is a the control input length constant of linearization and Lu is a positive integer;

    PNG
    media_image21.png
    25
    160
    media_image21.png
    Greyscale

said method has a different-factor characteristic; said different-factor characteristic is that at least one of the following i and x in a positive integer interval [1, m] during controlling said MIMO system by using said method:
            
                
                    
                        λ
                    
                    
                        i
                    
                
                ≠
                
                    
                        λ
                    
                    
                        x
                    
                
                ;
                  
                
                    
                        ρ
                    
                    
                        i
                        ,
                        1
                    
                
                ≠
                
                    
                        ρ
                    
                    
                        x
                        ,
                        1
                    
                
                ;
                  
                ⋯
                 ;  
                
                    
                        ρ
                    
                    
                        i
                        ,
                        L
                        y
                        +
                        L
                        u
                    
                
                ≠
                
                    
                        ρ
                    
                    
                        x
                        ,
                        L
                        y
                        +
                        L
                        u
                    
                
            
        ;             
                
                    
                        λ
                    
                    
                        i
                    
                
                ≠
                
                    
                        λ
                    
                    
                        x
                    
                
                ;
            
         where the first inequality is 
    PNG
    media_image22.png
    25
    63
    media_image22.png
    Greyscale
, the (Ly+Lu)-th inequality is 
    PNG
    media_image23.png
    25
    109
    media_image23.png
    Greyscale
, and the (Ly+Lu+1)-th inequality is 
    PNG
    media_image24.png
    24
    47
    media_image24.png
    Greyscale
; and
controlling the MIMO system by adjusting the control inputs of the MIMO system based on the calculated control input vector 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Numerous U.S. Patent Publications and U.S. Patents; e.g. U.S. Patent Publication No. 2005/0268063 A1 discloses systems and methods for optimizing a performance and/or allocation of constrained resources in a dynamic computing environment using adaptive regulatory control methods; U.S. Patent Publication No. 2009/0286111 A1 discloses a fuel cell system that employs an on-line self-tuning 

However, none of the prior art of record, alone or in combination, expressly teach or fairly suggest the combination of the specifics of controlling a multi-input multi-output (MIMO) system by adjusting control inputs of the MIMO system based on a calculated control input vector of                         
                            u
                            (
                            k
                            )
                            =
                            [
                            
                                
                                    u
                                
                                
                                    1
                                
                            
                            (
                            k
                            )
                            ,
                            ⋯
                            ,
                            
                                
                                    u
                                
                                
                                    m
                                
                            
                            (
                            k
                            )
                            
                                
                                    ]
                                
                                
                                    T
                                
                            
                        
                    .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to configuring systems.

U.S. Patent Publication No. 2020/0249659 A1 discloses a MIMO different-factor compact-form model-free control method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117